Citation Nr: 0912429	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  00-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael W. Dolan, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, sister and niece


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 13, 1948 to 
September 29, 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing at the RO in December 2000.

The issue on appeal was last before the Board in September 
2008 when it was remanded to cure a procedural defect.  

In January 2009, the Veteran's representative alleged that a 
December 2003 document constituted a timely notice of 
disagreement with an October 2003 rating decision which 
denied service connection for organic brain syndrome with 
dementia.  As this matter has not been developed or certified 
for appeal and is not inextricably intertwined with the issue 
now before the Board, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In January 2009, the Veteran's representative raised the 
issue of whether there was clear and unmistakable error (CUE) 
in an October 20, 1948 rating decision which denied service 
connection for schizophrenic reaction.  This issue has not 
been addressed by the RO in the first instance, and, 
consequently, the Board may not adjudicate the matter at 
present.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(noting where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
Veteran has been prejudiced thereby).  


Moreover, the issue of CUE is "inextricably intertwined" with 
the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  That is, if 
CUE is found in the 1948 rating decision which denied service 
connection of schizophrenic reaction, the matter of whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for an acquired 
psychiatric disorder would be moot.  Therefore, these issues 
must be remanded to the RO in accordance with the holding in 
Harris v. Derwinski, 1 Vet. App. 181 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

The issue of whether there was CUE in an 
October 20, 1948 rating decision which 
denied service connection for 
schizophrenic reaction should be properly 
addressed by the RO in the first 
instance.  Notice of the determination, 
and his appellate rights, should be 
issued to the Veteran and his 
representative.  The Veteran should be 
advised of the necessity of perfecting an 
appeal, if the benefit sought is not 
granted, if he wants the Board to 
consider the issue.  Thereafter, the case 
should be returned to the Board for 
appellate review. 


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

